Case 7:20-cv-01715-KMK Document 8 Filed 04/24/20 Page 1 of 1

AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

Purchased/Filed: February 27, 2020
Index # 7:20-cv-01715-KMK

 

Marie Jean Charles, et al. Plaintiff
against
Marquis Home Care, LLC (d/b/a Marquis Home Care) Defendant

 

STATE OF NEW YORK SS:
COUNTY OF ALBANY ”

James Perone , being duly sworn, deposes and says: deponent is over

 

the age of eighteen (718) years; that on April 16, 2020 ,at 9:30AM _, at the office of the

 

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

Summons in a Civil Action and Complaint
on

Marquis Home Care, LLC _ the

Defendant in this action, by detivering to and leaving with Colleen Banahan ;

 

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the Office of
the Secretary of State of the State of New York, 99 Washington Avenue, Albany, NY, 2 true copies thereof and that
at the time of making such service, deponent paid said Secretary of State a fee 40 dollars; That said service was
made pursuant to Section 303 Limited Liability Company Law. Deponent further says that deponent knew the
person so served as aforesaid to be the agent in the Office of the Secretary of State of the State of New York, duly

authorized to accept such service on behalf of said defendant

 

 

  

 

 

 

 

Description of the person served: Approx. Age: 35-40 Approx. Wt Over 200 Approx. Ht 5° 4" - 5° 8"
Color of skin: White Hair color: — Brown Sex: Female’ Other:
Sworn to before me’on this
16th day of Aprif 2020... / /
a if Lyyr, (/. (e-L _
SGOTT SCHUSTER “a ‘.,
NOTARY PUBLIC, STATE OF NEW YORK ee se
NO. O1SCa308636 Te

QUALIFIED IN ALBANY COUNTY
COMMISSION EXPIRES JULY 28, 2022

Servico. Inc.. P.O. Box 877.

We’ James Perone
if Attny's File No.
Invoice» Work Order # 31839159

ALpBany. NY 122017
